Citation Nr: 1640207	
Decision Date: 10/07/16    Archive Date: 10/19/16

DOCKET NO.  15-04 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a right leg condition.

2.  Entitlement to an effective date earlier than August 29, 2009 for a 100 percent rating for schizophrenia.


REPRESENTATION

Veteran represented by:	John E. Walus, Attorney


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel



INTRODUCTION

The Veteran served in the United States Army with verified active duty service from October 1954 to October 1963.  He was placed on the Temporary Disabled Retired List (TDRL) on October 25, 1963 and remained in that status for several years.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, and an April 2013 rating decision from the RO in Detroit, Michigan.  Jurisdiction of this matter was transferred to the Detroit RO.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Board notes that in May 2011, the Veteran requested information concerning the payment of benefits for the period of October 25, 1963 to September 20, 1965.  He stated that during that period of time he was rated 100 percent disabled in connection with his service-connected schizophrenia, but did not receive any payment.  He specifically requested an "accounting of all payments received during that time, or for that time period from the [VA], and any payments due me during that time from DFAS."  In March 2012, VA sent a letter to the Veteran informing him he had not timely submitted his election of VA compensation benefits rather than military retired pay in 1964 and as such, VA assumed that he did not wish to receive compensation at that time.  Thus, no payments were made.  This letter also informed the Veteran that he appealed an RO decision on the issue of entitlement to retroactive benefits by way of a Notice of Disagreement (NOD) received March 1966, and that after perfecting his appeal, the Board denied his claim in an April 1968 decision.  In March 2012, the Veteran submitted a "Notice of Disagreement" with the notification letter, stating that a recent letter "denied [his] request for benefits from October 25, 1963 to September 20, 1965."  However, the Board notes that the Veteran had not made a claim for retroactive benefits at that time, but instead asked for an accounting of payments made between October 1963 and September 1965.  Additionally, the March 2012 notification letter from VA did not make any determination as to a claim asserted by the Veteran.  The Board further notes that the Veteran has not alleged clear and unmistakable error in the April 1968 Board decision denying entitlement to retroactive benefits, which would be accomplished by way of motion submitted directly to the Board.  Thus, the Board lacks jurisdiction over the issue of entitlement to retroactive benefits, and it is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  38 C.F.R. § 19.9(b) (2011).

The issue of entitlement to an effective date earlier than August 29, 2009 for a 100 percent rating for schizophrenia is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The Veteran's right leg disorder had its onset after his discharge from active military service.


CONCLUSION OF LAW

The criteria for service connection for a right leg disorder have not been met.  38 U.S.C.A. §§ 101, 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.4, 3.6, 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for a right leg disorder.  He reports that he suffered a right leg injury at some point between 1965 and 1967, while he was on the TDRL.  Specifically, he reports that he suffered a right leg injury and it was suggested that he have the limb amputated, but he refused this treatment and later went to San Fransisco General Hospital for treatment and surgery.  He contends that his current symptoms are residuals of that surgery.  He further contends that he remained on the TDRL until September 1968, and for this reason he believes that his right leg disorder is service connected.   See September 2012 and February 2013 Written Statements.

Service Connection for Right Leg Disorder

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection for an injury or disease in service specifically requires that the injury or disease occurs in "active military, naval, or air service."  38 U.S.C.A. §§ 1110, 1131.  Under VA laws and regulations, the term "active military, naval, or air service" includes active duty; any period of active duty for training during which the individual concern was disabled or died from a disease or injury incurred or aggravated in the line of duty; and any period of inactive duty training during which the individual concern was disabled or died from an injury incurred or aggravated in the line of duty or from an acute myocardial infarction, cardiac arrest or cerebrovascular accident occurring such training. 38 U.S.C.A. § 101(2); 38 C.F.R. § 3.6(a).  The term "active duty" means full-time duty in the Armed Forces, other than active duty for training; full-time duty as a commissioned officer of the Regular or Reserve Corps of the Public Health Service; full-time duty as a commissioned officer of the National Oceanic and Atmospheric Administration or its predecessor organization the Coastal and Geodetic Survey; service as a cadet at the United States Military, Air Force or Coast Guard Academy or as a midshipman at the United States Naval Academy; and authorized travel to and from such duty or service.  38 U.S.C.A. § 101(21); 38 C.F.R. § 3.6(b).

In this case, the Veteran does not contend that his right leg disorder began during his period of active duty service or is related to an injury or disease that occurred during that service, but instead contends that his right leg disorder began while he was on the TDRL.  Thus, the Veteran's claim cannot be granted because the evidence does not support a finding that he suffered a disease or injury in service to which his current right leg disorder may be related.

The Veteran's dates of active duty service are not in dispute.  His DD 214 of record shows that he had active duty service from June 5, 1959 to October 24, 1963, when he was retired and placed on the TDRL.  Additionally, the RO verified that the Veteran had active duty service from October 30, 1954 to June 4, 1959.  The evidence of record shows that the Veteran was placed on the TDRL on October 25, 1963 and he reports that he remained on the TDRL until September 1968.  

Additionally, the evidence of record corroborates the Veteran's contention that his right leg injury began after he was discharged from active duty.  According to a June 2010 VA medical record, the Veteran experienced right leg symptoms, including throbbing leg pain at the site of a surgery performed in 1965.  The record documented the Veteran's report that he sustained a large gash well into muscle on the lateral aspect of his leg in a work related accident in 1965.  He reported that he did not seek medical attention immediately and when he presented to a military hospital, they planned to proceed with an amputation due to an infection that had developed.  However, he stated that he refused this procedure and instead when to a private hospital in San Fransisco where the injury was treated with debridement and repair of the leg muscles and tendons with a "wire suture" and antibiotics.  The Veteran further reported that after his initial recovery from the surgery, he did well but had occasional aching at the site of the surgery.  The Veteran reported that between 2007 and 2008 the aching and throbbing became more bothersome, and that a few of the "wire" sutures began poking out of his skin occasionally.   The June 2010 VA medical record further notes that approximately three months prior, one of the wire sutures began coming out of the skin, and the Veteran reported pulling  the wire out completely when trying to cut it flush with his skin with a wire cutter.  The June 2010 VA medical record noted that imaging of his right leg from March 2010 showed multiple small suture wires noted at the lateral aspect of right distal leg and multiple tiny artifacts noted over the right leg.  The Board finds the reports contained in the Veteran's June 2010 VA medical record to be credible because they are consistent with the Veteran's more recent statements concerning the onset of his right leg disorder, and because they were made during the course of medical treatment.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made for purposes of medical treatment may be afforded greater weight because there is a strong motive to tell the truth to receive proper care).  

As the most probative evidence of record demonstrates that the Veteran's right leg disorder had its onset after the Veteran's discharge from active military service, the Board finds that service connection for a right leg disorder is not warranted.  The Board has considered the Veteran's contention that he was placed on the TDRL at the time his right leg injury occurred, and thus his current right leg disorder should be service connected.  However, placement on the TDRL is not considered to be active duty.  See 38 U.S.C.A. § 101 (16), (22)-(24); 38 C.F.R. § 3.6.  Thus, the Board finds that service connection for a right leg disorder must be denied.

VA's Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2015).  These duties were met by way of correspondence sent to the Veteran in June 2012.  38 U.S.C.A. § 5103(a); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to the duty to assist, the Veteran reported that he was treated for his right leg disorder at the San Pedro Army Hospital in 1970.  The RO made attempts to obtain these records; however, the San Pedro Army Hospital records were determined to be unavailable and the Veteran was notified as such.  See January 2012 Formal Finding of Unavailability;   see also January 2013 Notification Letter.  Additionally, the Board notes that the electronic claims file contains a notation that one of the service treatment record (STR) jackets was received without any medical or dental documents enclosed.  However, it appears that all of the STRs identified in the various Rating Decisions and Statements of the Case are contained in the claims file.  In any event, the Veteran is not claiming that his right leg disorder had its onset in service or is related to an injury or disease that occurred during his active military service.  Instead, the Veteran contends that his right leg disorder began during a period that he was list on the TDRL, and as such, he was under the military umbrella at the time the disorder began, thus making him eligible for compensation benefits for this disorder.  As noted above, placement on the TDRL does not constitute active duty service.  Consequently, the Board finds that any potentially missing STRs are not relevant to the Veteran's service connection claim at issue.    

VA's duty to assist also requires it to provide a medical examination or opinion if one is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i).  Such an opinion is not necessary to decide the claims in this case.  Again, the Veteran is not contending that his right leg disorder had its onset during his active duty service or is due to an injury or disease that occurred during such service.  Thus, the Board is not required to afford the Veteran the opportunity to undergo a VA compensation examination for a medical nexus opinion in support of his claims.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

For the foregoing reasons, the Board finds that VA has satisfied its duties to notify and assist such that appellate review will not result in prejudice to the Veteran.


ORDER

Service connection for a right leg disorder is denied.



REMAND

Earlier Effective Date Claim

The Veteran seeks an effective date earlier than August 28, 2009 for the grant of a 100 percent rating for his service-connected psychiatric disorder.  He contends that the correct effective date should be September 20, 1965, the date his rating was reduced from 100 percent to 10 percent.

By way of background, the Veteran was diagnosed with schizophrenia in service and placed on the TDRL.  His DD 214 shows that he was retired from service under honorable conditions effective October 24, 1963.  He submitted a claim for service connection in November 1963, which was granted.  The Veteran was assigned a 100 percent rating for his service-connected schizophrenia effective October 25, 1963, the day following his separation from service.

In December 1965, the Veteran was provided a VA examination to determine the severity of his disability at that time.  Based on the findings of that VA examination, the Veteran's rating was reduced to 10 percent.  The Veteran submitted a NOD, and timely perfected his appeal after the issuance of a SOC in April 1966.  In April 1968, the Board affirmed the 10 percent rating for the Veteran's service-connected schizophrenia.  The Veteran did not appeal the Board decision and it became final.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. §§ 20.1100(a), 20.1104, 20.1105 (2015).

On June 30, 1980, VA received an executed Form 23-22 (currently Form 21-22) naming the American Red Cross as the Veteran's representative.  The same day, VA received an informal claim, in writing and signed by the Veteran's representative, for an increase in the Veteran's rating for schizophrenia.  A review of the claims file shows that VA took no action on this informal claim.

On August 28, 2009, VA received a new informal claim from the Veteran seeking an increased rating for his service-connected schizophrenia.  In a January 2010 rating decision, the RO increased the Veteran's rating to 30 percent disabling.  The Veteran submitted a NOD in February 2010.  After an August 2010 hearing before a Decision Review Officer, the Veteran's rating was increased to 50 percent disabling by way of an October 2010 rating decision and a SOC was issued that same month denying a rating in excess of 50 percent.  The Veteran did not submit a Substantive Appeal within sixty days of the issuance of the SOC; however, in March 2011, within one year of the October 2010 rating decision, the Veteran indicated his disagreement with the rating assigned, contending that he was entitled to a 100 percent disability rating for his service-connected schizophrenia.  Thus, the January 2010 and October 2010 rating decisions did not become final.  38 C.F.R. §§ 20.201. 20.302.

In March 2012, the RO issued a rating decision confirming the 50 percent rating for schizophrenia.  The Veteran submitted a NOD that same month, and also submitted a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  In an April 2013 rating decision, the RO denied the Veteran's claim for TDIU.  The Veteran submitted a NOD with this rating decision in September 2013, disagreeing with the denial of TDIU.  The RO ultimately granted the Veteran a 100 percent rating for his service-connected schizophrenia in a November 2013 rating decision.  The effective date assigned was August 28, 2009, the date of the Veteran's claim for an increased rating.  The Veteran submitted a NOD with the November 2013 rating decision, challenging the effective date assigned.

The Veteran argues that the effective date for his 100 percent rating should be September 20, 1965, the date his rating was reduced from 100 percent to 10 percent.  
The effective date of an award of increased compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, but only if the claim for an increase is received within one year from such date.  See 38 U.S.C.A. § 5110(b)(3); see also 38 C.F.R. § 3.400(o)(2).  Where the increase in disability occurs more than one year prior to the date of claim, the effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110(a); see also 38 C.F.R. § 3.400(o)(1); Gaston v. Shinseki, 605 F.3d 979, 980 (Fed. Cir. 2010); Swain v. McDonald, 27 Vet. App. 219, 224 (2015)(holding that the effective date for an increased rating is predicated on when the increase in the disability can be ascertained).

The Veteran seeks an effective date of September 20, 1965 for the grant of a 100 percent rating for his service-connected psychiatric disorder; however, as noted above, the issue of entitlement to a rating in excess of 10 percent for schizophrenia was determined by the Board in an April 1968 decision that became final.  Once a Board decision becomes final, it may only be revised by a showing of clear and unmistakable error (CUE).  See 38 C.F.R. §§ 20.1400 - 20.1411.  The Veteran has not alleged CUE in the April 1968 Board decision.  Thus, entitlement to an effective date of September 20, 1965 cannot be granted.

Nevertheless, the Board finds that an earlier effective date may be granted in light of the Veteran's unadjudicated January 1980 claim.  For VA compensation purposes, a "claim" is defined as a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p).  An informal claim is any communication or action indicating an intent to apply for one or more benefits, and identifying the benefit sought.  See 38 C.F.R. § 3.155(a).  Thus, the essential elements for any claim, whether formal or informal, are (1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing.  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009).  VA must look to all communications from a claimant that may be interpreted as an application or claim for benefits and is required to identify and act on informal claims for benefits.  See Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).

The Secretary defines a "pending claim" as "[a]n application, formal or informal, which has not been finally adjudicated."  38 C.F.R. § 3.160(c) (2015).  Consistent with this regulation, in several instances, the U.S. Court of Appeals for Veterans Claims (the Court) has held that a claim remains pending-even for years-if the Secretary fails to act on a claim before him.  Ingram v. Nicholson, 21 Vet. App. 232, 240 (2007); Norris v. West, 12 Vet.App. 413, 422 (1999) (concluding that TDIU claim reasonably raised but not decided remained pending at RO).  Thus, a reasonably raised claim remains pending until there is either a recognition of the substance of the claim in an RO decision from which a claimant could deduce that the claim was adjudicated or an explicit adjudication of a subsequent 'claim' for the same disability.  Ingram v. Nicholson, 21 Vet. App. 232, 243 (2007); Williams v. Peake, 521 F.3d 1348, 1351 (Fed. Cir. 2008).  

In this case, on June 30, 1980, the Veteran's appointed representative submitted a communication, in writing, requesting an increase in compensation benefits for the Veteran's service-connected schizophrenia.  This was an informal claim for benefits.  VA took no action on this informal claim and as such, it remained pending until the RO issued the January 2010 rating decision increasing the Veteran's disability rating to 30 percent.  

Because the June 1980 claim was not developed and evidence was not submitted in support of the claim, the record does not contain sufficient information for the Board to determine when the increase in the Veteran's disability occurred.  See Swain, 27 Vet. App. at 224.  Thus, the Board finds that the issue of entitlement to an earlier effective date should be remanded for further development.  On remand, the RO should make attempts to obtain any VA or private medical records that may be available from the relevant period of time and to obtain a retrospective opinion concerning the severity of the Veteran's service-connected schizophrenia from June 1979 to August 2009.  See Chotta v. Peake, 22 Vet. App. 80, 85 (2008) (holding that VA's duty to assist may include a need to obtain a "retrospective medical opinion" to ascertain past severity of a disability where a rating must be assigned for a long-ago period and insufficient evidence is presented to support rating the disability over that period").

Accordingly, the matter is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)


1.  Ask the Veteran to identify any VA and/or private medical care provider who treated him for his psychiatric disability between June 1979 and August 2009.  Obtain all identified VA medical records.  After securing any necessary authorization, obtain records from any identified non-VA providers.  

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of the nature, extent and severity of his psychiatric symptoms and the impact of the condition on his ability to work between June 1979 and August 2009.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3.  After completing the above development (to the extent possible), obtain a retrospective opinion concerning the nature and severity of the Veteran's psychiatric disability between June 1979 and August 2009.  The claims file should be made available to and reviewed by the examiner.  An examination of the Veteran should be performed if deemed necessary by the examiner.  All findings should be reported in detail.

4.  After completing the above development and any additional development that becomes necessary, readjudicate the Veteran's claim.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


